Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application

Claims 3, 5, 18 and 35-58 are pending in the application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 3 and 5, drawn to an engineered, non-naturally occurring system comprising a catalytically inactive Cas13 effector protein (dCas13) or a nucleotide sequence encoding the catalytically inactive Cas13 effector protein, wherein the dCas13 protein is truncated at a C terminus, an N terminus, or both, and wherein the dCas13 is truncated by at least 20, at least 40, at least 60, at least 80, at least 100, at least 120, at least 140, at least 160, at least 180, at least 200, at least 220, at least 240, at least 260, or at least 300 amino acids on the C terminus, wherein the Cas13 effector protein is Cas13a, and wherein the truncated form of the Cas13 effector protein has been truncated at C-terminal Δ984-1090, classified in C12N 2310/20.
II.	Claim 18, drawn to an engineered, non-naturally occurring system comprising a catalytically inactive Cas13 effector protein (dCas13) or a nucleotide sequence encoding the catalytically inactive Cas13 effector protein, wherein the Cas13 effector protein is Cas13a, wherein the system further comprises a functional component or wherein the nucleotide sequence further encodes the functional component, wherein the functional component is a base editing component, wherein the base editing component comprises an adenosine deaminase or a catalytic domain thereof, and wherein the adenosine deaminase or the catalytic domain thereof, is inserted into an internal loop of the dCas13, classified in C12Y 305/04004. 
Claims 35, 36, 38 and 39, drawn to a vector system comprising one or more vectors encoding the dCas13 of claim 3 or 5; and an in vitro or ex vivo host cell or progeny thereof or cell line or progeny thereof comprising the system of claim 3 or 5, classified in C12N 15/79.
Claims 37 and 40, drawn to a vector system comprising one or more vectors encoding the dCas13 of claim 18; and an in vitro or ex vivo host cell or progeny thereof or cell line or progeny thereof comprising the system of claim 18, classified in C12N 15/79.
Claims 41-44, drawn to a method for programmable and targeted base editing of a target sequence comprising delivering of the system of claim 3 or 5 to a cell, classified in C12N 15/102.
Claims 45 and 46, drawn to a method for programmable and targeted base editing of a target sequence comprising delivering of the system of claim 18 to a cell, classified in C12N 15/102.
Claims 47-58, drawn to a method for programmable and targeted base editing of a target sequence comprising delivering an engineered, non-naturally occurring system comprising a catalytically inactive Cas13 effector protein (dCas13) or a nucleotide sequence encoding the catalytically inactive Cas13 effector protein, wherein the Cas13 effector protein is Cas13a, wherein the Cas13 effector protein has been truncated at C-terminal A984-1090, to a cell, wherein the method further comprises determining the target sequence of interest and selecting an adenosine deaminase or catalytic domain thereof which most efficiently deaminates an adenine present in the target sequence, and wherein the deamination remedies a disease caused by transcripts containing a pathogenic G-A or C-T point mutation, classified in C12N 15/102.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the invention I requires a truncated form of the Cas13 effector protein, while Invention II requires an adenosine deaminase inserted into an internal loop of dCas13, and therefore, these different inventions are structurally distinct (have different designs), different modes of operation, and effects.
Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions III and IV are drawn to distinct polynucleotide vectors/host cells encoding different polypeptide of Inventions I and II, respectively.  Therefore, these different inventions are structurally distinct (have different designs), different modes of operation, and effects.
The inventions I and II, and Inventions III and IV are unrelated.  The polypeptides (I:  dCas13, and II:  adenosine deaminase inserted into dCas13) of inventions I and II, and the polynucleotides (vectors) of inventions III and IV are patentably distinct inventions for the following reasons.   Polypeptides, which are comprised of amino acids that fold into a specific three-dimensional structure, and nucleic acids, which are composed of linear, contiguous purine and pyrimidine units, are structurally distinct molecules.  Therefore, these different inventions are structurally distinct (have different designs), different modes of operation, and effects.
Inventions I and II, and Inventions V and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product (I:  dCas13, and II:  adenosine deaminase inserted into dCas13) as claimed can be used in a materially different process of using that product, i.e., in a method of sequencing the polypeptides.
Inventions III and IV, and Inventions V and VI are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the Inventions III and IV are not used in, or made by, the method of Inventions V and VI. 
Inventions V and VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different Inventions V and VI are drawn to methods of using distinct products, and therefore, they are not disclosed as capable of use together and they have different designs, modes of operation, and effects.
Invention VII, and Inventions I-VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the products of Inventions I-IV cannot be used in, or made by, the process.  Furthermore, the methods of Inventions V and VI, and the method of Invention of VII are distinct because these different methods use different products, and therefore, they are not disclosed as capable of use together and they have different designs, modes of operation, and effects.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached on 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/           Examiner, Art Unit 1656                                                                                                                                                                                             


/SUZANNE M NOAKES/           Primary Examiner, Art Unit 1656